Citation Nr: 1511973	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  12-17 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to service connection for Bell's Palsy.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a bilateral leg disorder, to include as secondary to Bell's Palsy and/or an associated neurological abnormality of a low back disorder.

4.  Entitlement to service connection for bilateral hearing loss, to include as secondary to Bell's Palsy and tinnitus.

5.  Entitlement to service connection for a sleep disorder, to include as secondary to Bell's Palsy and tinnitus.

6.  Entitlement to service connection for a disability manifested by loss of balance, to include as secondary to Bell's Palsy and tinnitus.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to Bell's Palsy and tinnitus.


REPRESENTATION

Veteran represented by:	Michelle D. Powers, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to June 1979.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a Board video-conference hearing in November 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The record was held open for 60 days until January 24, 2015 to allow the Veteran to submit additional evidence.  

At the time of the hearing, the Veteran waived Agency of Original Jurisdiction (AOJ) review of all additional evidence associated with the claims file since the most recent January 2013 supplemental statement of the case, to include evidence submitted at the hearing.  38 C.F.R. § 20.1304(c) (2014).  As such, the Board may properly consider such evidence.  However, subsequently, the Veteran's representative submitted additional evidence in January 2015 without a waiver of AOJ consideration.  Nevertheless, as the Board's decision herein grants service connection for Bell's Palsy and remands the remaining issues for further development, the Board may proceed with a decision without prejudice to the Veteran.  38 C.F.R. § 20.1304(c) (2014).  Moreover, the AOJ will have the opportunity to consider this evidence on remand.      

The issue of entitlement to service connection for a cervical spine disorder has been raised by the record in a January 2015 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems. 
 
The issues of service connection for a low back disorder, a bilateral leg disorder
bilateral hearing loss, a sleep disorder, a disability manifested by loss of balance, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, Bell's Palsy is causally related to his active duty service.  



CONCLUSION OF LAW

The criteria for service connection for Bell's Palsy have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection herein for Bell's Palsy constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations in regard to this issue. 

The Veteran is seeking service connection for Bell's Palsy.  At the November 2014 Board hearing and in statements of record, the Veteran reported that he experienced the initial episode of Bell's Palsy while in service that lasted six to 12 weeks and then subsequent incidents in 1985, 1992, 1998, 2005, 2010, and, most recently, September 2013.  All of these incidents were similar to the initial incident in service.  He further asserted that his first episode of Bell's Palsy while in service was misdiagnosed as Horner's disease.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records show that, in March 1979, the Veteran complained of tinnitus and hearing loss.  Moreover, in a second March 1979 record, it was observed that the Veteran could not close his right eyelid and his mouth deviated to the left.  He also had tinnitus and no forehead lines.  The impression was Horner's.  However, the Veteran's June 1979 service examination prior to discharge showed that the Veteran's face, ears, and eyes as well as his neurologic system were all clinically evaluated as normal.  No abnormalities associated with Bell's Palsy were noted.  In a subsequent statement, the Veteran indicated that there had been no change in his medical condition since the last June 1979 service examination.  

Post-service VA treatment records show a history of multiple episodes of Bell's Palsy.  The Veteran reported symptoms beginning in the 1970s.  However, no further etiological opinion was provided.

In support of his claim, the Veteran submitted a September 2014 private opinion prepared by D.I., M.D., FACS, a Board certified medical doctor in Otolaryngology.  The examiner opined that it was more likely than not that the Veteran's Bell's Palsy and associated symptoms started while on active duty service.  He noted two service treatment records in March 1979 where the first documented ringing in the ear and the second showed right-sided facial weakness.  On the second date, the service physician also noted that the Veteran could not close his right eye, his mouth deviated to the left, and there were no forehead lines.  The opinion stated that the service physician misdiagnosed these symptoms as Horner's syndrome.  The private examiner observed that, with Horner's syndrome, the trouble is with opening the eye, but with Bell's Palsy, the problem is closing the eye.  In additional, the signs of facial weakness or paralysis only exist with Bell's Palsy and do not occur in Horner's syndrome.  The examiner further indicated that Bell's Palsy symptoms can happen repeatedly and leave permanent impairment of function as happened in the Veteran's case.  The examiner noted that the records referenced up to five episodes.   

The Veteran also submitted a January 2015 private opinion by P.F., DO, which also observed a history of symptoms consistent with Bell's Palsy during military service.  

The Board observes that, in the September 2014 opinion, the private examiner considered the Veteran's service history in the report and was aware of the Veteran's medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the examiner provided an etiological opinion, complete with the rationale described above.  Barr, supra.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Importantly, there is also no medical evidence of record that refutes this opinion.  

Therefore, based on the September 2014 private opinion, and resolving all doubt in favor of the Veteran, the Board finds that service connection for Bell's Palsy is warranted.  Service treatment records document a diagnosis of Horner's disease.  However, the September 2014 examiner clearly determined that the Veteran was mis-diagnosed and based on his symptoms at that time, he actually had Bell's Palsy in service.  The examiner also observed additional episodes of  Bell's palsy after service, which is consistent with the Veteran's statements.  Accordingly, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that the evidence is in at least a state of equipoise and service connection for Bell's Palsy is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for Bell's Palsy is granted.  



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remaining claims so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has asserted that his bilateral leg disorder, bilateral hearing loss, a sleep disorder, disability manifested by loss of balance, and acquired psychiatric disorder are all symptoms associated with and/or secondary to his now service-connected Bell's Palsy.  In light of the award of service connection for Bell's Palsy herein, the Board finds that the Veteran should be afforded appropriate VA examinations to determine whether these disorders are part and parcel of, associated with, and/or proximately due to or aggravated by his Bell's Palsy.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board recognizes that the Veteran was afforded a VA audiological examination in April 2011.  At that time, he did not meet VA requirements for a hearing loss disability under 38 C.F.R. § 3.385.  However, at the Board hearing, he testified that his hearing loss had increased in severity since this last examination.  In light of the award of service connection for Bell's Palsy and the Veteran's hearing testimony, the Board finds that another VA audiological examination should also be obtained. 

The Veteran is also seeking service connection for a low back disorder.  He has testified that he experienced low back pain in service due to heavy lifting required as a cannoneer.  In support of his claim, the Veteran submitted a January 2015 private opinion by P.F., D.O., which stated that the Veteran had degenerative arthritis and spinal stenosis of the lumbar spine.  The examiner continued that the Veteran's militaries duties involved heavy lifting and other physical intensive work.  The examiner opined that these activities accelerated the onset of his current musculoskeletal problems.  However, the examiner did not appear to have knowledge of the Veteran's complete medical history, including the lack of documentation in service of any back complaints and that the first post-service medical evidence of any back symptoms was not until many years after service.  As such, this opinion is inadequate to support the grant of service connection.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Nevertheless, the Veteran has not been afforded a VA examination with respect to this issue.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Accordingly, in light of the January 2015 opinion, the Board finds that he should be afforded a VA examination to determine the etiology of any currently diagnosed low back disorder.     

Moreover, at the Board hearing, the Veteran testified that he had been receiving Social Security Administration (SSA) disability benefits for his balance disorder since April 2012.  However, it does not appear that the Veteran's SSA records have been requested.  Thus, the AOJ should obtain the administrative decisions pertaining to the Veteran's claim and any underlying medical records from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Additionally, it appears that there may be outstanding private treatment records that may be relevant to the Veteran's claims.  In this regard, the Veteran testified that he received treatment for his back pain from Dr. S. Supan.  He indicated that he would submit such records, but to date, such records have not been associated with the record.  He also indicated that he received treatment from Dr. Platts and Dr. Eckeridge.  Moreover, in the January 2015 private opinion, Dr. P.F. indicated that he had examined the Veteran on two separate occasions.  However, none of these records have been associated with the record.  Importantly, the Veteran has also mentioned previous incidents of Bell's Palsy.  However, the treatment records associated with these incidents are also not of record.  As such, the AOJ should take appropriate steps, including contacting the Veteran and obtaining appropriate authorization, to obtain any outstanding private treatment records.  Moreover, the most recent VA treatment records associated with the Veteran's Virtual VA record are dated from April 2012.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records from April 2012 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Lastly, the AOJ sent notification letters to the Veteran in October 2010, which informed him of the information and evidence needed to substantiate a claim for service connection on a direct basis.  However, the letters did not provide the information and evidence necessary for to substantiate a claim on a secondary basis.  Thus, in light of the need to remand for other matters, the AOJ should send another VCAA notice to the Veteran providing the information and evidence necessary to substantiate a claim on a secondary basis.    

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice informing him of the information and evidence necessary to establish service connection on a secondary basis.

2.  Contact the Veteran and request authorization to obtain any outstanding private medical records, to specifically include records from Drs. P.F., Supan, Platts, Eckeridge and any records associated with previous episodes of Bell's Palsy.  Make at least two (2) attempts to obtain records from any identified sources.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

3.  Contact the Social Security Administration and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Obtain the Veteran's VA treatment records from April 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  After all additional records have been associated with record, schedule the Veteran for appropriate VA examinations to determine the nature and etiology of any currently diagnosed bilateral leg disorder, bilateral hearing loss, a sleep disorder, a disability manifested by loss of balance, and an acquired psychiatric disorder.  It is imperative that the claims file and electronic record be made available to the examiner for review in connection with the examination, to specifically include these remand instructions.  

(A)  The appropriate examiners should identify all current bilateral leg disorders, sleep disorders, disabilities manifested by loss of balance, and an acquired psychiatric disorders found to be present.  

(B)  The audiological examiner should obtain the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz , as well as speech recognition scores based on the Maryland CNC tests to determine whether the Veteran has impaired hearing pursuant to 38 C.F.R. § 3.385.

(C) After reviewing the record and examining the Veteran, the appropriate examiners should offer an opinion for each diagnosed bilateral leg disorder, bilateral hearing loss, sleep disorder, disability manifested by loss of balance, and acquired psychiatric disorder as to the following:
	
	i)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed hearing loss is related to the Veteran's active service, including his duties as a cannoneer. 

ii)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed disorder is part and parcel of, associated with, and/or proximately due to, or caused by, the Veteran's service-connected Bell's Palsy and/or tinnitus. 
   
ii)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed disorder has been aggravated by the Veteran's service-connected Bell's Palsy and/or tinnitus.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.  In proffering the opinions, the examiner must consider the Veteran's lay statements, service treatment records and post-service treatment records, and the September 2014 private opinion by Dr. D.I.         

6.  After all additional records have been associated with record, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed low back disorder.  It is imperative that the claims file and electronic record be made available to the examiner for review in connection with the examination, to specifically include these remand instructions.  

(A)  The examiner should identify all current low back disorders and any associated neurological abnormalities of the lower extremities found to be present.  

(B)  After reviewing the record and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed low back disorder is related to the Veteran's active service, including his duties as a cannoneer. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.  In proffering the opinions, the examiner must consider the Veteran's lay statements, service treatment records and post-service treatment records, and the January 2015 private opinion by Dr. P.F.         

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's remaining claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


